
	

114 HJ 66 IH: To authorize the use of the Armed Forces of the United States against Iran if the President determines and certifies to Congress that Iran is not able to demonstrate that it has not sought, developed, or acquired nuclear weapons in violation of its commitments or obligations under the Joint Comprehensive Plan of Action, and for other purposes.
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Hunter (for himself, Mr. Kinzinger of Illinois, Mr. Zinke, Mr. Wittman, and Mr. Cook) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of the Armed Forces of the United States against Iran if the President
			 determines and certifies to Congress that Iran is not able to demonstrate
			 that it has not sought, developed, or acquired nuclear weapons in
			 violation of its commitments or obligations under the Joint Comprehensive
			 Plan of Action, and for other purposes.
	
	
 Whereas the Joint Comprehensive Plan of Action (JCPOA) was agreed to on July 14, 2015, and states that The full implementation of this JCPOA will ensure the exclusively peaceful nature of Iran's nuclear programme. and that Iran reaffirms that under no circumstances will Iran ever seek, develop or acquire any nuclear weapons.: Now, therefore, be it
	
 1.Short titleThis joint resolution may be cited as the Iran Accountability and Enforcement Resolution. 2.Authorization for use of United States Armed Forces (a)In generalThe President is authorized to use the Armed Forces of the United States against Iran if the President determines and certifies to Congress that Iran is not able to demonstrate that it has not sought, developed, or acquired nuclear weapons in violation of its commitments or obligations under the Joint Comprehensive Plan of Action.
 (b)Statement of policyIt is the policy of the United States that Iran must comply with its reaffirmation in the Joint Comprehensive Plan of Action that Iran will never seek, develop, or acquire a nuclear weapon.
			(c)War Powers Resolution Requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 3.Joint Comprehensive Plan of Action definedIn this joint resolution, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
		
